Order entered September 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00978-CV

                  TEXAS MUTUAL INSURANCE COMPANY, Appellant

                                               V.

                             CORBY W. STEVENSON, Appellee

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 82551

                                           ORDER
       Before the Court is appellant’s August 24, 2018 motion for an extension of time to file a

notice of appeal and the response filed by appellee. We GRANT the motion. The notice of

appeal filed on August 24, 2018 is deemed timely for jurisdictional purposes.


                                                      /s/   ADA BROWN
                                                            JUSTICE